Order entered in Supreme Court, Bronx County, May 7, 1976, granting plaintiffs’ motion and dismissing affirmative defense and counterclaims, unanimously affirmed, for the reasons stated by Helman, J., at Special Term. Plaintiffs-respondents shall recover of defendants-appellants $60 costs and disbursements of this appeal. (See Carl A. Morse, lac. v Rentar Ind. Development Corp., 56 AD2d 30 and Spielman-Fond, Inc. v Hanson’s, Inc., 379 P Supp 997, affd 417 US 901.) Concur—Birns, J. P., Capozzoli, Lane and Nunez, JJ.